Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Election/Restrictions
Restriction is required under 35 U.S.C 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 174-191, a method for generating a map for identifying and assessing two topographical features of the land for a time period at first resolution and second resolution using satellite data, wherein the second resolution higher than the first resolution.
	Group II, claims 192 and 193, a system/product that uses satellite data to generate a map for identifying and assessing topographical features of the land for a time period at a first resolution.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
	Groups I, and II lack unity of invention because even though the invention of these groups require the technical features of “receiving a first set of satellite data from first one or more satellites, the first set of satellite data indicative of a first topographical feature of the land for a time period at a first resolution; receiving a second set of satellite data at a second resolution from first one or more satellites or second one or more satellites, the second set of satellite data indicative of a first topographical feature of the land for a time period at a second resolution; generating a normalized index array of the first topographic feature for the time period at the second resolution by fusing the first set of satellite data at the first resolution and the second set of satellite data at the second resolution; generating a first custom map, the first custom map indicative of density of the first topographical feature of the land using the normalized index array; generating a second custom map at the second resolution, the second custom map indicative of distribution, permanence, or both of the second topographical feature of the land for the time period; comparing the first and second custom maps with one or more of the masks of the digital maps to produce a combined map at the second resolution, the combined map indicative of the density of the first topographical feature within the one or more areas of the land for the time period; and rendering the combined map on the GUI,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Asner (US 2013/0216103 A1).  (See the entire invention why the shared technical feature lacks novelty).
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
					Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667